DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       GORDON CRITTENDON,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                    Nos. 4D16-0880 and 4D16-0881

                              [July 27, 2017]

   Consolidated appeal from the Circuit Court for the Nineteenth Judicial
Circuit, Indian River County; Robert L. Pegg, Judge; L.T. Case Nos.
312014CF001298AXXXXX and 312015CF000199AXXXXX.

  Carey Haughwout, Public Defender, and Narine N. Austin, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melanie Dale
Surber, Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, KUNTZ, JJ., and CYNAMON, ABBY, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.